UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-2378


ZHOU JIE PLANT, individually and on behalf of all those
similarly situated; RAJ CHAUDHRY, individually and on behalf
of all those similarly situated; CHRIS PADDEN, individually
and on behalf of all those similarly situated; MAHBOD
HASHEMZADEH, individually and on behalf of all those
similarly situated; MARIA BRAS, individually and on behalf
of   all   those   similarly   situated;    MARIA   CISNEROS,
individually and on behalf of all those similarly situated;
HEEYON KIM, individually and on behalf of all those
similarly situated; HYUNSOOK KIM, individually and on behalf
of all those similarly situated; HAN HO KIM; JOON YONG AHN;
SUHEE CHRIS PARK; OLLIE AN HONG; SINTHIA KIM; MICHAEL G.
HUANG; LAI PENG CHAN; HYO YUN; SEUNG CHA CHO; SUNG HEE OH;
CHANG SUN LEE; KWAN SUN KIM; HOON JUNG PARK; JUNG DEOK CHOI;
YOUNG MIN SEO; YANG JA BAE; KANG HON LEE; KYONG EUN LIM;
YOUNG HOON JUNG; YOUNG SIN YOO; HEI SOOK YOO; RONNIE KIM;
JUNG N. CHO; ANNIE J CHO; JOO HO SONG; KYONG CHU ASHBY; SUNG
BUN JUNG; LYDIA COTTO; HYUNGHEE KIM; JENNIFER KIM; CYNTHIA
MOH; YANG JA KIM; JULIA KIM; KAREN SUN LEE; EUNJOO KIM; HYE
YON KO; TONGIL LEE; GIEL LEE; TIA YOUNG JOHNG; HAE SOOK YOO;
MALINI N RASWANT; YONG SUK STEVENSON; JIN O'NEILL; ORIOLE
O'NEILL; YANG KIM; SOON HAK KWON; JUNGHEE RO; AHLAM ABDEL
MEGUID SH ALDIN; YOO JIN PARK; KWANG Y CHOI; JERRY KIM;
JOUNG RAN KIM; JEONG EUI LEE; RYAN JIN LEE; RAHUL CHAUDHRY,
individually and on behalf of all those similarly situated,

                Plaintiffs – Appellants,

AE JU LEE; DUSTIN HAN; CHIEN MING YEE; BYOUNG C CHO,

                Parties-in-Interest – Appellants,

          and

JESSICA PLANT; EUN SOO LEE; MINNA LEE; BONG HYUN YOO; CHANG
JEON LEE; SUN HEE SONG; CHANG HYO NA; SUNG HEE NA; CINDY S
JEONG; YUN OK CHOI; DORN TRANG; LEAH S HER; JAMES B LAL;
JEONGHE LAL; EUNICE CHA; NIKKI KIM; JI HEE NAM; HA IL CHUNG;
GLORIA EUNMI LIM; KELLY WU; CHUN WON HWANG; IL HWAN OH; UYN
SON YANG; SOONAE JEON; STEPHEN GHANG; SONG C HO; JIIN KIM;
LISA YOUNG HEE KIM; JUNG HAE KIM; KUM HEE KANG; KEVIN WU;
JONG HUI LEE; OLIVIA SHANELLE KIM; EMILY SUNWOON KIM; SOON
RYEAH LEE; SUNG HO LEE; SAE RHO MEE KIM; SUNGKYOON PARK;
XIAO PEI YANG; SOK K YI; HYUNG MIN KIM; HYUNG NIM YI; JAE
SUN PARK; YOUNG R CHANG; XIA JIN; JANICE S KO; LINDA T KO;
ANH DOAN; SOON JA KIM,

                Plaintiffs,

          v.

MERRIFIELD TOWN CENTER LIMITED PARTNERSHIP, a Virginia
limited    partnership;  UNIWEST   GROUP,   LLC;   UNIWEST
DEVELOPMENT, LLC; MICHAEL COLLIER; WALKER TITLE AND ESCROW
COMPANY, INC.,

                Defendants – Appellees,

          and

MCWILLIAMS-BALLARD, LLC; JONNIE JAMESON; HAENG JA KIM,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:08-cv-00374-TSE-JFA; 1:08-cv-00566-TSE-TRJ)


Submitted:   May 1, 2012                   Decided:   June 6, 2012


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Connell Altmiller, Jr., PESNER KAWAMOTO CONWAY, PLC,
McLean, Virginia; Alexander Laufer, EISENHOWER & LAUFER, PC,
Fairfax,  Virginia;  Henry  St.  John  FitzGerald, Arlington,



                                 2
Virginia, for Appellants.    Edward W. Cameron, Sean P. Roche,
CAMERON MCEVOY, PLLC, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

                 The        plaintiffs-appellants              are      purchasers       of

condominiums           in    Falls       Church,       Virginia. 1      Relying    on    the

Interstate Land Sales Full Disclosure Act (“ILSFDA”), 15 U.S.C.

§§ 1701 et seq., they brought this action against the developer

of   the     condominiums          seeking       rescission     of    their     condominium

sales      contracts        and    the    return      of    their    purchase     deposits.

During      the        course     of     its     thorough     consideration       of    this

protracted litigation, 2 the district court entered two orders

that       are    the       subject      of    this     appeal.         After     carefully

considering all of the parties’ arguments, we affirm.

                 First,     after      warning    the      Fitzgerald    appellants     that

their failure to comply with certain discovery orders could lead

to sanctions including dismissal, the district court dismissed

them from the case based on their continued noncompliance. Plant

v.   Merrifield         Town      Ctr.    Ltd.    Partnership,       711   F.Supp.2d     576

(E.D. Va. 2010) (“Plant I”).                         Applying the four factors set

forth in Anderson v. Foundation for Advancement, Education &

       1
       Although unified below, the plaintiffs-appellants have
split into separate groups on appeal. One group (“the Altmiller
appellants”) is represented by John C. Altmiller and Alexander
Laufer. The other group (“the Fitzgerald appellants”) is
represented by Henry St. John Fitzgerald.
       2
       The pertinent factual background and procedural history of
this case is set forth in Plant v. Merrifield Town Center Ltd.
Partnership, 751 F.Supp.2d 857 (E.D. Va. 2010) (“Plant II”), and
we need not restate it here.


                                                 4
Employment of American Indians, 155 F.3d 500 (4th Cir. 1998),

the court found: (1) “bad faith is clearly evidenced by the

repeated and flagrant disregard for the binding orders of the

magistrate judge and plaintiffs’ counsel’s misrepresentation of

material facts concerning plaintiffs’ noncompliance with these

orders;”   (2)      “the      scope      and   length       of   the     violations         have

clearly resulted in prejudice to defendants;” (3) “dismissal is

necessary for purposes of deterrence;” and (4) “it is plain from

the nature of the conduct in issue that a lesser remedy would be

inadequate    to       provide      a   sufficient        deterrent      to    noncompliant

plaintiffs       and    their        counsel       from    similar      conduct       in     the

future.”     Plant       I,     711      F.Supp.2d         at    587.    The        Fitzgerald

appellants appeal this order.

            We     review       a   sanction       dismissal      order       for    abuse    of

discretion.       Anderson, 155 F.3d at 504. A district court abuses

its discretion when it acts arbitrarily or irrationally, fails

to   consider      judicially           recognized         factors      constraining         its

exercise of discretion, relies on erroneous factual or legal

premises, or commits an error of law. United States v. Thompson-

Riviere, 561 F.3d 345, 348 (4th Cir. 2009). Viewed under this

deferential      standard        of     review,     we     easily    conclude        that    the

court did not abuse its discretion by imposing this sanction.

            Second,        in       Plant   II,      the     district      court          entered

summary    judgment        against       the   Altmiller         appellants          on    their

                                               5
ILSFDA   claim,   holding   that   they      could     not   recover    for   the

developer’s failure to make certain ILSFDA-mandated disclosures.

The court noted that because the Altmiller appellants did not

seek automatic rescission under the ILSFDA in a timely manner,

they were limited to the remedy of equitable rescission under 15

U.S.C. § 1709.     The court found that the Altmiller appellants

failed   to   establish,    as     a       necessary    element,       that   the

developer’s ILSFDA non-disclosures “were material in that they

would have influenced a reasonable purchaser’s decision to enter

into the contract for sale.” 751 F.Supp.2d at 866. As the court

explained:

     [A]n evidentiary hearing revealed that the undisclosed
     information required by ILSFDA would have been well-
     known or unimportant to a reasonable purchaser of
     these relatively expensive condominiums in a well-
     established, affluent area of Fairfax. This result is
     unsurprising given that the purpose of ILSFDA was to
     prevent fraud in the sales of real property in more
     undeveloped areas, such [as] property in a flood plain
     or more than one hundred miles from the nearest fire
     station. A different result might have been obtained
     had sales of the property been located in some area
     where the information required by ILSFDA would likely
     have been objectively material. Given the lack of
     objective materiality, plaintiffs cannot demonstrate
     an entitlement to equitable rescission. Simply put,
     the circumstances of this case do not call for the
     exercise of the court’s broad equitable powers in
     pursuit of “general fairness.”

Id. at 875. All of the appellants appeal this order.

           We review an order granting summary judgment de novo.

Laber v. Harvey, 438 F.3d 404, 415 (4th Cir. 2006) (en banc).


                                       6
Summary judgment is appropriate if “there is no genuine dispute

as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). Based substantially

on the reasoning of the district court, we conclude that the

court    did     not    err    in        granting      summary       judgment.     See     also

Nahigian       v.   Juno-Loudoun,             LLC,     ---    F.3d    ---,    2012     Westlaw

1511815,    *6      (4th   Cir.         2012)   (holding       that    materiality         is   a

necessary       element       of        an    equitable       rescission       claim     under

ILSFDA).

            Based on the foregoing, we affirm. We dispense with

oral    argument       because          the    facts    and    legal     contentions        are

adequately       presented         in    the    materials       before       the   court    and

argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                 7